There is error. Judge Seymour granted the restraining order, requiring a bond of $5,000 for the indemnity of the defendants. The restraining order was afterwards vacated by Judge McKay, and the plaintiffs appealed to the Supreme Court, from the vacating order. *Page 317 
gave the appeal bond, and the case was stated and signed by the counsel of both parties. Some two weeks after this, an affidavit was filed by one of the commissioners, stating no new facts, and not alleging the insufficiency of the bond. Upon a motion founded on that affidavit, Judge Henry then holding court in Judge McKay's district, required the plaintiffs to file an additional bond for $10,000. When the appeal was perfected, the Judge below had no further jurisdiction. Certainly the plaintiffs could not thus be deprived of the benefit of an appeal perfected, and an injunction obtained.
PER CURIAM.                                    Judgment reversed.
Cited: Wilson v. Seagle, 84 N.C. 112; Pasour v. Lineberger, 90 N.C. 161;Green v. Griffin, 95 N.C. 52; Pruett v. Power Co., 167 N.C. 599;Bohannon v. Trust Co., 198 N.C. 703.